Shepley, C. J. —
The plaintiffs do not appear to be entitled to maintain their suit, by virtue of any statute provisions. They did not become liable to pay for the board of the de*403fendant in prison, by the provisions of the Act approved on March 17, 1842, for the defendant refused to comply with them.
Upon the application of the keeper of the prison, to the overseers of the poor of the town of Belfast, the plaintiffs were not made liable to pay for the defendant’s board directly to the keeper. They were made liable to repay to the town the amount, which it might have been legally required to pay. The town was not liable to pay for the defendant’s board before it had received notice.
The plaintiffs are not entitled to recover by virtue of the provisions of statute, c. 32, § 33. By the use of this- language “ all sums, which the creditor may have paid for the support of the debtor under imprisonment,” was intended only sums so paid by virtue of the statute provisions; not all sums which the creditor might choose voluntarily to pay for that purpose.
It remains to consider, whether the plaintiffs are entitled to recover, upon a promise to be inferred from the facts agreed, by the rules of the common law. By its rules no person can make another his debtor contrary to his pleasure or without his express or implied consent. The case agreed states “ while in prison the defendant frequently complained of his inability to support himself, and asserted that the plaintiffs would be obliged to pay his board while there.” They would have been obliged to do so in part by the course which the defendant pursued, if the town had first paid and then called upon them for repayment. His intention to have his board paid by them is apparent. He probably supposed, that intention would be made effectual by the statute provisions. .His intention and assent that they should pay his board is not the less clearly to be inferred because they were not by law compelled to do it. By insisting, that they could not by law avoid it, his expectation and consent that they should do it may justly be inferred. Having received a support from them under such circumstances, he is liable to pay for it. Defendant defaulted.
Tenney, Wells, Howard and Rice, J. J., concurred.